PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/385,907
Filing Date: 21 Dec 2016
Appellant(s): Shelton et al.



Brian Geisler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/12/2021.



Every ground of rejection set forth in the Office action dated 4/9/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Current State of Claims
Claims 2-5, and 10-23 were pending examination in the 4/9/2021 Final Action.  Claims 15-16, and 18 were withdrawn prior to the 4/9/2021 Final Action.  Claims 21 and 23 were withdrawn from examination in the 4/9/2021 Final Action as being drawn to an unelected species (via Election by Original Presentation).   Claims 2-5, 10-14, 17, 19-20, 22 were rejected in the 4/9/2021 Final Action. 

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:  the 112a and 112b rejections of claim 23.  As noted in the Final action, these claims were withdrawn by the Examiner for being directed to a non-elected invention.  The Examiner apologizes for the confusion caused by both withdrawing and rejecting these claims in the Final Action.

The following ground(s) of rejection are applicable to the appealed claims.

Claims 20 and 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as well as representing a new matter situation. 


Claims 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-5, 10-14, 17, 19-20, and 22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shelton, (US 6,988,649).  

Response to Arguments

Applicant's arguments regarding the 102 rejections have been
fully considered but they are not persuasive.

Regarding the 102 rejection as anticipated by Shelton, (US 6,988,649), Applicant’s primary argument is summed up as follows – Applicant argues that the Examiner’s citation’s for the Spent Cartridge Lockout (SCL) and the Firing Force Lockout (FFL) represent a single system, and therefore cannot meet the claim limitations.  The following answer was made in the final action, during which the Applicant made a similar, if not identical argument.

Applicant makes one primary argument against the Examiner’s art – the Applicant argues that the Spent Cartridge Lockout (SCL) and the Firing Force Lockout System (FFL) must be two separate systems “Stated another way, claim 17 recites two separate lockout systems”, and that the Examiner’s citations for the SCL and FFL “is all just one lockout system”.  As discussed in prior actions and prior interviews, the Examiner disagrees with this notion. 

The Examiner has previously noted that the features upon which applicant relies to indicate that these systems are completely separate are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Based upon the claim language, the following limitations, and only the following limitations must be met:
SCL – “configured to block said firing assembly from performing said firing stroke if said sled is not in said proximal unfired position at initiation of said firing stroke”;
FFL – “Configured to assist in preventing said firing assembly from performing said firing stroke when said firing assembly is blocked by said spent cartridge lockout”.
Regarding the SCL, as seen in Column 12, line 15, the cited item 270 is in fact called a “Spent Cartridge Lockout” in the cited reference.   As disclosed in Column 12, the SCL 270 actions can be seen in Figs. 25-28.  This SCL clearly performs the function of Col. 12, line 66 - “The single lockout mechanism 270 thereby activated remains during the period in which the spent staple cartridge 37 is removed until an unfired staple cartridge 37 is installed.”.

Having established that the SCL meets the claim limitations, the Examiner will now show how the FFL meets the claim limitations.  All the FFL must do is “Assist in preventing said firing assembly from performing said firing stroke…”.   In breaking down the language of the claim, the Examiner notes that the limitation “Assist” is not connected to any particular system.  As such, the FFL need only interact with some other system, including the SCL, in preventing the firing assembly from performing the firing stroke.  The Examiner has cited the middle pin, item 46, as the FFL.  As seen in Col. 12, line 23, it is the middle pin that is blocked by the SCL in its function, “A spent cartridge lockout mechanism 270 advantageously responds to a spent staple cartridge 37 by blocking the middle pin 46 of the firing bar 14”.  This citation discloses two things; first, that the SCL 270 and the middle pin 46 are not one and the same system.  This is further supported by statements in the specification disclosing that the middle pin 46 is in fact part of the firing bar, 14, Col. 10, line 29, “the middle pin 46 of the firing bar 14”.  The second fact disclosed is that the middle pin, 46, cooperates with the SCL, 270, in preventing the firing bar from firing.  This cooperation meets the requirement that it “Assists” in preventing the firing assembly (firing bar 14) Col. 4, line 22, “FIG. 24 depicts a perspective bottom view… of a cartridge body and a spent cartridge lockout mechanism engaging a middle pin of a firing bar”.  As seen in this citation, the SCL (270) in its entirety is described as engaging the middle pin (46).  As such, it is clear that middle pin 46 is not part of the SCL.  Finally, as can be seen from Figure 24, the SCL, 270, is a part of item 37, the staple cartridge, while 46 is part of the stapler itself.  As such, they are two totally different systems that can be separated from each other completely”. 

Applicant’s final argument, against the 102 rejections, “the Examiner proffers that the sled 218 of Shelton ‘649 comprises the first firing member of Claim 17.  It’s not ...”.  The Examiner notes that the term “first firing member” does not appear in either claim 2 or claim 17.  As such, this argument fails ab initio for not being based upon the subject claim language.


Applicant's arguments regarding the 112A and 112B rejections have been
fully considered but they are not persuasive.

Regarding the 112A and 112B rejections of claim 20 and 22, the Applicant makes no argument that would alter the rejection.  The crux of both rejections is the following – both claim 20 and 22 assign to a previously claimed limitation, the first and second portion, completely different subject matters, neither of which is supported by the specification.  Claim 20 assigns to the first portion a tissue cutting knife, while assigning to the second portion a firing rod.  Nowhere within the specification is this limitation supported.  Claim 22 assigns to the first portion a cam, while assigning to the second portion a firing rod.  Nowhere within the specification is this limitation supported.  As a matter of fact, nowhere in the entirety of the specification are the first and second portion defined.  This rejection is the very definition of lack of written description, as the Applicant provides no support for the claim limitations. Applicant assertion that “a person of ordinary skill in the art would be certain as to what is being claimed” is demonstrably false, as there is no way to know exactly what the first and second portion are comprised of.  Concrete proof of this falsehood can be seen in the newly added claims 20-23, in which the first and second portions are claimed in different, mutually exclusive ways (as a reminder, the Examiner has withdrawn both claims 21 and 23, as both are drawn to an unelected species).  Furthermore, this absence of definition appears to be intentional, as the Applicant appears to be attempting to take advantage of this lack of written description by altering the definition of these items in the newly added claims, creating confusion and indefiniteness that render the application impossible to examine without the Examiner making significant assumptions regarding the subject matter.  As a matter of fact, the fact that the applicant assigns different subject matter to the same claim limitation in claims 20 and 22, as well as the withdrawn 
Finally, regarding the Applicant’s arguments utilizing various figures in order to highlight the locations of the first and second portion, these arguments are of little value, as none of the figures have any item cited in the specification as the first or second portion. Further, the Applicant on several occasion (pages 24 and 25, citing to figures 35 and 26) cites to Figures that are not part of the species elected for examination, further confusing the issue.


Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
Conferees:

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        
/SUNIL K SINGH/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.